Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SUPPLEMENT DATED OCTOBER 31, 2008 TO THE PROSPECTUSES FOR PRINCIPAL FUNDS, INC. DATED FEBRUARY 29, 2008 This supplement updates information currently in the prospectus. Not every fund listed in this supplement is available in each share class. Inflation Protection Fund (class C shares only) The example number for Class C shares in year 3 if you do not sell your shares should be $1,969 (page 122). MidCap Value Fund II (formerly known as the Partners MidCap Value Fund) As of October 31, 2008, Neuberger Berman Management, Inc. will no longer serve as a sub-advisor to this Fund. Jacobs Levy Equity Management, Inc. will continue to serve as the sub-advisor. Short-Term Bond Fund and Ultra Short Bond Fund Effective November 1, 2008, Zeid Ayer will no longer serve as a portfolio manager for these Funds. Doug Earney will serve as a portfolio manager with Craig Dawson. They will operate as a team, sharing authority and responsibility for research and the day-to-day management of the portfolio with no limitation on the authority of one portfolio manager in relation to another. Doug Earney, CFA. Mr. Earney is a portfolio manager with Principal Global Investors, LLC. His current responsibilities include managing multi-sector portfolios including long duration, stable value, and third-party insurance company mandates. Mr. Earneys prior responsibilities have included asset allocation, risk management, and investment strategy development for multi-asset class portfolios. He joined the firm in 2000 and has served as a portfolio manager for the Short-Term Bond Fund and Ultra Short Bond Fund since 2008. He earned a bachelor's degree in mechanical engineering from Iowa State University and an MBA in finance and accounting from the University of Chicago. Mr. Earney has earned the right to use the Chartered Financial Analyst designation and is a member of the CFA Institute. SUPPLEMENT DATED NOVEMBER 3, 2008 TO THE PRINCIPAL FUNDS, INC. STATEMENT OF ADDITIONAL INFORMATION DATED SEPTEMBER 30, 2008 MidCap Value Fund II (formerly known as the Partners MidCap Value Fund) As of October 31, 2008, Neuberger Berman Management, Inc. will no longer serve as a sub-advisor to this Fund. Jacobs Levy Equity Management, Inc. will continue to serve as the sub-advisor.
